Citation Nr: 0801757	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for post-operative radial head fracture of the 
left elbow with residual scarring.

2. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee.

3. Entitlement to an initial compensable disability rating 
for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
January 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claims of entitlement to service connection for post-
operative radial head fracture of the left elbow with 
residual scarring, with an evaluation of 10 percent, 
chondromalacia patella of the left knee, with an evaluation 
of 10 percent, and chondromalacia patella of the right knee, 
with an evaluation of 0 percent.  The veteran perfected a 
timely appeal of these determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant case must be remanded for the following reasons.

In correspondence received by VA in March 2006 and June 2006, 
the veteran notified VA that she had received treatment for 
her left elbow and left knee from Tricare Prime Virginia 
Beach in February, March, and April 2006, and requested that 
VA obtain such treatment records.  VA requested such records 
from Tricare Prime Clinic in a letter dated in May 2006.  
However, no records from Tricare Prime Clinic have been 
associated with the claims folder, and there is no indication 
that the veteran has been notified that any such records were 
not able to be obtained.

If VA is unable to obtain relevant non-Federal records, it 
must provide a claimant with oral or written notice of that 
fact, and make a record of any oral notice conveyed to the 
claimant.  38 C.F.R. § 3.159(e)(1).  Therefore, the RO must 
provide the veteran with oral or written notice if any such 
records from Tricare Prime Clinic were not able to be 
obtained, and associate any such notice with the claims 
folder.

Also, pertinent records have been associated with the claims 
folder since the RO's July 2005 Statement of the Case, 
including November 2005 private treatment records, and a June 
2006 QTC examination, but the veteran has not been furnished 
a Supplemental Statement of the Case, and there is no 
indication in the claims folder that the veteran has waived 
initial RO consideration of such evidence.  Therefore, the 
veteran's claims must be considered by the RO in light of all 
pertinent evidence of record and furnished a Supplemental 
Statement of the Case.

Finally, the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
notice must inform the veteran about the information and 
evidence not of record needed to establish both a disability 
rating and an effective date, inform the veteran of the 
information and evidence VA will seek to provide, inform the 
veteran of the information and evidence she is expected to 
provide, and request that the veteran provide any information 
or evidence in her possession that pertains to her claims.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should provide the veteran with 
oral or written notice of the fact that 
records from Tricare Prime Clinic were 
not able to be obtained, pursuant to 
38 C.F.R. § 3.159(e)(1), and associate 
such notice with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



